UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6527


ROY HASKELL PRICE,

                Petitioner – Appellant,

          v.

MCKITHER BODISON,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:08-cv-03451-TLW)


Submitted:   November 30, 2010             Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Haskell Price, Appellant Pro Se.       Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roy Haskell Price seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of      appealability          will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,     a     prisoner      satisfies        this     standard   by

demonstrating        that     reasonable           jurists     would      find     that    the

district      court’s      assessment      of      the    constitutional          claims   is

debatable     or     wrong.       Slack    v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have   independently           reviewed        the    record    and

conclude      that    Price       has    not       made      the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3